DETAILED ACTION
This Office Action is in response to application 16/258,162 filed on January 25, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
The amendment filed 03/15/2021 has been entered and fully considered.

Response to Arguments
Applicant’s arguments, see remark filed 03/15/2021 with respect to restriction requirement have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 

Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 recites “firs audio” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chalamala et al. (Chalamala) U.S. Pub. Number 2016/0315771, in view of Roberts et al. (Roberts) U.S. Pub. Number 2019/01226780.
Regarding claim 1; Chalamala discloses a method comprising:
receiving, over an audio channel at a first audio input device, a first audio signal (para. [0049] the authentication server receives an authentication audio signal from a device…the authentication audio signal includes an encrypted watermarked audio signal);
analyzing the first audio signal to identify at least a [[first portion]] of authentication data transmitted from an authentication token (para. [0050] the encrypted watermarked audio signal is decrypted to obtain a watermarked audio signal…the audio content may be a pre-recorded audio content. At 506, a speaker verification of the watermarked audio signal is performed at the authentication server for authentication of the audio signal);
verifying transmittal of the authentication data by the authentication token utilizing at least a second audio signal, the second audio signal being received at a second audio input device, the second (para. [0050] the speaker verification may be performed on the watermarked audio signal based on pre-stored audio content at the authentication sever/server; para. [0051] the watermarked audio signals are transmitted to authentication server for authenticating user access to associated services/application… utilizing the watermarked audio signal for authentication ensures that the watermark persists in audio content if the audio is being sent from an authenticated source and, is not available when the audio is sent from malicious source3) and
providing the authentication data to a validating application responsive to verifying transmittal of the authentication data by the authentication token (para. [0024] the server 104 may host an application that communicates with authentication server 106 to authenticate the user (or the user device 102).;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (para. [0027] the user device 102 of FIG. 1… device 102 includes or is otherwise in communication with at least one processor such as a processor 202, at least one memory such as a memory 204, and a user interface 206).

Chalamala does not disclose, which Roberts disclose first portion and second portion of the authentication data (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0010] receiving, from an audio data transmission module… the audio data stream comprising a plurality of data segments). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide first portion and second portion of the authentication data, as taught by Roberts, in order to prevent data from being replaced by a malicious third party. The motivation is to provide protection and integrity to data from 

Regarding claim 2; the combination of Chalamala and Roberts discloses the method of claim 1 wherein the first audio signal and the second audio signal comprise a same audio signal (Roberts: para. [0009] the audio data stream comprising a plurality of data segments). The rationale to combine Chalamala and Roberts is the same as claim 1, above.

Regarding claim 3; the combination of Chalamala and Roberts discloses the method of claim 1 wherein the first audio input device comprises a first microphone of a first processing device and the second audio input device comprises a second microphone of the first processing device (Roberts: para. [0019] the device 100 comprises one or more microphones 102 operable to detect the voice of a user; para. [0043] the audio reception device 300 receives the audio data stream at a first input 302, and the one or more cryptographically signed packets at a second input 304). The rationale to combine Chalamala and Roberts is the same as claim 1, above.

Regarding claim 4; the combination of Chalamala and Roberts discloses the method of claim 1 wherein the first audio input device comprises a first microphone of a first processing device and the second audio input device comprises a second microphone of a second processing device, the first processing device and the second processing device being placed at different physical locations with respect to the authentication token (Chalamala: para. [0021] a user device 102, a server 104, an authentication server 106, and a communication network 108… one or more of the devices of environment 100 may perform one or more functions described as being performed by another one or more of the devices of environment 100. In one example, the authentication server 106 and the server 104 may be combined into a single device and/or cyst Devices and/or networks of environment 100 may interconnect via wired connections, wireless connections (laser, infrared, RF, optical), or a combination of wired and wireless connections over the communication network 108).

Regarding claim 5; the combination of Chalamala and Roberts discloses the method of claim 1 wherein analyzing the first audio signal to identify the first portion of the authentication data comprises applying a predefined filter to the first audio signal to remove noise introduced to the first audio signal by the authentication token prior to transmittal of the first audio signal (Roberts: para. [0032] noise cancellation may be utilized to reduce the level of noise in the audio data stream, and so improve the performance of the speaker recognition process. Filtering may be applied to the audio data stream to suppress frequencies which are not of interest to the speaker recognition process, or to emphasize frequencies which are of interest to the speaker recognition process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to applying a predefined filter to the first audio signal to remove noise introduced to the first audio signal by the authentication token prior to transmittal of the first audio signal, as taught by Roberts, in order to suppress frequencies which are not of interest to the speaker recognition process. The motivation is to improve the performance of the speaker recognition process.

Regarding claim 6; the combination of Chalamala and Roberts discloses the method of claim 1 wherein verifying the transmittal of the authentication data by the authentication token comprises utilizing spatial audio mapping to confirm that the first audio signal and the second audio signal are received from a same source comprising the authentication token (Roberts: para. [0048] comparison module, or comparator 312, which compares the received data-authentication data to the generated data-authentication data. If they differ, this is an indication that the audio data stream received by the audio reception device 300 is not the same as the audio data stream processed by the audio transmission device 200, and that the system may have been subject to a man-in-the-middle attack. If they match, this is an indication that the audio data stream received by the audio reception device 300 is the same as the audio data stream processed by the audio transmission device 200). The rationale to combine Chalamala and Roberts is the same as claim 1, above.

Regarding claim 7; the combination of Chalamala and Roberts discloses the method of claim 1 wherein the first audio input device is configured to monitor a first predefined audio frequency and the second audio input device is configured to monitor a second predefined audio frequency different than the first predefined audio frequency, and wherein verifying transmittal of the authentication data by the authentication token comprises verifying that the first audio signal is received over the first predefined audio frequency and that the second audio signal is received over the second predefined audio frequency (Roberts: para. [0035] the data-authentication data comprises an acoustic fingerprint, i.e. values for one or more parameters characterizing the acoustic signals comprised within the audio data stream. Examples of parameters which may form part of the acoustic fingerprint include: … prominent tones in one or more frequency bands; para. [0048] compares the received data-authentication data to the generated data-authentication data. If they differ, this is an indication that the audio data stream received by the audio reception device 300 is not the same as the audio data stream processed by the audio transmission device 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to the first audio input device is configured to monitor a first predefined audio frequency and the second audio input device is configured to monitor a second predefined audio frequency different than the first predefined audio frequency, and wherein verifying transmittal of the authentication data by the authentication token  improve the performance of the speaker recognition process.

Regarding claim 8; the combination of Chalamala and Roberts discloses the method of claim 1 wherein verifying transmittal of the authentication data by the authentication token comprises analyzing at least one of the first audio signal and the second audio signal to identify a set of tones comprises a predefined signature associated with at least one audio output device of the authentication token (Roberts: para. [0037] a cryptographic signature is applied to both the biometric authentication result and the data-authentication data in combination, such that the output is a cryptographically signed data packet comprising both the data-authentication data and the biometric authentication result; para. [0045] the cryptographic verification device 308 processes the data packets, and particularly verifies whether the packets are signed by a cryptographic signature which corresponds to a cryptographic signature associated with the audio transmission device 200). The rationale to combine Chalamala and Roberts is the same as claim 1, above.

Regarding claim 9; Chalamala discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by the at least one processing device causes the at least one processing device to perform the method of claim 1 (para. [0027] the user device 102 of FIG. 1, in accordance with an example embodiment. The device 102 includes or is otherwise in communication with at least one processor such as a processor 202, at least one memory such as a memory 204, and a user interface 206).
Chalamala does not disclose, which Roberts disclose first portion and second portion of the authentication data (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0010] receiving, from an audio data transmission module… the audio data stream comprising a plurality of data segments). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide first portion and second portion of the authentication data, as taught by Roberts, in order to prevent data from being replaced by a malicious third party. The motivation is to provide protection and integrity to data from being alter during transmission (i.e. each data sample in the audio data stream may be associated with a time stamp, or a count value, in which case the start point and end point may be defined with reference to the time stamp or count value).

Regarding claim 10; Chalamala discloses an apparatus comprising:
at least one processing device (fig. 2, element 102) comprising:
a first audio input device (fig. 2, element 206); and
a processor coupled to a memory (fig. 2, element 204,202);
the at least one processing device being configured:
to receive, over an audio channel at a first audio input device, a first audio signal (para. [0049] the authentication server receives an authentication audio signal from a device…the authentication audio signal includes an encrypted watermarked audio signal);
to analyze the first audio signal to identify at least a [[first portion]] of authentication data transmitted from an authentication token (para. [0050] the encrypted watermarked audio signal is decrypted to obtain a watermarked audio signal…the audio content may be a pre-recorded audio content. At 506, a speaker verification of the watermarked audio signal is performed at the authentication server for authentication of the audio signal);
(para. [0050] the speaker verification may be performed on the watermarked audio signal based on pre-stored audio content at the authentication sever/server; para. [0051] the watermarked audio signals are transmitted to authentication server for authenticating user access to associated services/application… utilizing the watermarked audio signal for authentication ensures that the watermark persists in audio content if the audio is being sent from an authenticated source and, is not available when the audio is sent from malicious source3) and
to provide the authentication data to a validating application responsive to verifying transmittal of the authentication data by the authentication token (para. [0024] the server 104 may host an application that communicates with authentication server 106 to authenticate the user (or the user device 102).

Chalamala does not disclose, which Roberts disclose first portion and second portion of the authentication data (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0010] receiving, from an audio data transmission module… the audio data stream comprising a plurality of data segments). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide first portion and second portion of the authentication data, as taught by Roberts, in order to prevent data from being replaced by a malicious third party. The motivation is to provide protection and integrity to data from being alter during transmission (i.e. each data sample in the audio data stream may be associated with a .

Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chalamala et al. (Chalamala) U.S. Pub. Number 2016/0315771, in view of Yamamoto et al. (Yamamoto) U.S. Pub. Number 2009/0249454.
Regarding claim 11; Chalamala discloses a method comprising:
generating authentication data for use in authentication to a validating application (para. [0047] At 410, the plurality of authentication parameters are encrypted to generate a plurality of encrypted authentication parameters. The plurality of encrypted authentication parameters may be utilized as a watermark for watermarking the audio input);
[[converting]] (embedding) the authentication data to at least one audio signal (para. [0047] At 412, the plurality of encrypted authentication parameter are embedded into the audio input as watermarks to generate a watermarked audio signal); and
transmitting, over an audio channel via an audio output device, the at least one audio signal, the transmitted audio signal being processed to obtain the authentication data and to provide the authentication data to the validating application (para. [0049] the authentication server receives an authentication audio signal from a device…the authentication audio signal includes an encrypted watermarked audio signal; para. [0050] the encrypted watermarked audio signal is decrypted to obtain a watermarked audio signal…the audio content may be a pre-recorded audio content. At 506, a speaker verification of the watermarked audio signal is performed at the authentication server for authentication of the audio signal);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (para. [0027] the user device 102 of FIG. 1… device 102 includes or is otherwise in communication with at least one processor such as a processor 202, at least one memory such as a memory 204, and a user interface 206).

Chalamala does not disclose, which Yamamoto discloses converting the authentication data to at least one audio signal (Yamamoto: para. [0200] The audio processing unit 213 carries out processing of converting a one-time password received by the transmission data reception unit 215 via the transmission/reception unit 219 into audio data, storing the audio data in the storage unit 211, and outputting the audio data to the session using unit 214; para. [0291] the transmission data reception unit 215 receives, via the transmission/reception unit 219, the message containing the one-time password, the audio processing unit 213 converts the received one-time password into an audio form).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide converting the authentication data to at least one audio signal, as taught by Yamamoto. The motivation is to provide a technology for enabling authentication according to a state of use of a device on a user side (i.e. the user cannot use this cellular phone to receive a one-time password, and cannot carry out the authentication. 

Regarding claim 12; Chalamala discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by the at least one processing device causes the at least one processing device to perform the method of claim 11 (para. [0027] the user device 102 of FIG. 1, in accordance with an example embodiment. The device 102 includes or is otherwise in communication with at least one processor such as a processor 202, at least one memory such as a memory 204, and a user interface 206).
converting the authentication data to at least one audio signal (Yamamoto: para. [0200] The audio processing unit 213 carries out processing of converting a one-time password received by the transmission data reception unit 215 via the transmission/reception unit 219 into audio data, storing the audio data in the storage unit 211, and outputting the audio data to the session using unit 214; para. [0291] the transmission data reception unit 215 receives, via the transmission/reception unit 219, the message containing the one-time password, the audio processing unit 213 converts the received one-time password into an audio form).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide converting the authentication data to at least one audio signal, as taught by Yamamoto. The motivation is to provide a technology for enabling authentication according to a state of use of a device on a user side (i.e. the user cannot use this cellular phone to receive a one-time password, and cannot carry out the authentication. 

Regarding claim 13; Chalamala discloses an apparatus comprising:
a first processing device comprising:
an audio output device; and
a processor coupled to a memory (para. [0027] the user device 102 of FIG. 1, the device 102 includes or is otherwise in communication with at least one processor such as a processor 202, at least one memory such as a memory 204, and a user interface 206);
the first processing device being configured:
to generate authentication data for use in authentication to a validating application (para. [0047] At 410, the plurality of authentication parameters are encrypted to generate a plurality of encrypted authentication parameters. The plurality of encrypted authentication parameters may be utilized as a watermark for watermarking the audio input);
(para. [0047] At 412, the plurality of encrypted authentication parameter are embedded into the audio input as watermarks to generate a watermarked audio signal); and
to transmit, over an audio channel via an audio output device, the at least one audio signal, the transmitted audio signal being processed to obtain the authentication data and to provide the authentication data to the validating application (para. [0049] the authentication server receives an authentication audio signal from a device…the authentication audio signal includes an encrypted watermarked audio signal; para. [0050] the encrypted watermarked audio signal is decrypted to obtain a watermarked audio signal…the audio content may be a pre-recorded audio content. At 506, a speaker verification of the watermarked audio signal is performed at the authentication server for authentication of the audio signal).

Chalamala does not disclose, which Yamamoto discloses convert the authentication data to at least one audio signal (Yamamoto: para. [0200] The audio processing unit 213 carries out processing of converting a one-time password received by the transmission data reception unit 215 via the transmission/reception unit 219 into audio data, storing the audio data in the storage unit 211, and outputting the audio data to the session using unit 214; para. [0291] the transmission data reception unit 215 receives, via the transmission/reception unit 219, the message containing the one-time password, the audio processing unit 213 converts the received one-time password into an audio form).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala to provide converting the authentication data to at least one audio signal, as taught by Yamamoto. The motivation is to provide a technology for enabling authentication according to a state of use of a device on a user side (i.e. the user cannot use this cellular phone to receive a one-time password, and cannot carry out the authentication. 

Regarding claim 14; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13 wherein the first processing device comprises a hardware authentication token (Chalamala: para. [0032] receive a plurality of authentication parameters at the device 102…the device identifier may include IMSA number or a unique hardware address of the device).

Regarding claim 15; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13 wherein the first processing device comprises a software authentication token (Chalamala: para. [0026] the extraction of the watermark may retrieve authentication parameters such as one time password (OTP), time based one-time password (TOTP), a unique device ID, unique hardware address, any other user defined password).

Regarding claim 18; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13 wherein the audio output device comprises at least one speaker and the audio channel is over the air to at least one microphone of the second processing device (Chalamala: para. [0021] a user device 102, a server 104, an authentication server 106, and a communication network 108… one or more of the devices of environment 100 may perform one or more functions described as being performed by another one or more of the devices of environment 100. In one example, the authentication server 106 and the server 104 may be combined into a single device and/or cyst Devices and/or networks of environment 100 may interconnect via wired connections, wireless connections (laser, infrared, RF, optical), or a combination of wired and wireless connections over the communication network 108).

Regarding claim 19; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13 wherein the audio output device comprises a first audio port and the audio channel comprises a wired connection between the firs audio port and a second audio port of the second processing device (Chalamala: para. [0030] user interface 206 may include an output device such as a ringer, an earphone or speaker, a microphone, a display, and an input interface. The input interface is configured to receive an indication of a user input… output user interface provides an audible, visual, mechanical or other output and/or feedback to the user. Examples of the output interface may include… a microphone, a speaker).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chalamala et al. (Chalamala) U.S. Pub. Number 2016/0315771, in view of Yamamoto et al. (Yamamoto) U.S. Pub. Number 2009/0249454 and further in view of Roberts et al. (Roberts) U.S. Pub. Number 2019/01226780.
Regarding claim 16; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13.
The combination above does not disclose, which Roberts discloses wherein converting the authentication data to the at least one audio signal comprises:
generating a first portion of the at least one audio signal representing the authentication data (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0010] receiving, from an audio data transmission module… the audio data stream comprising a plurality of data segments);
generating at least a second portion of the at least one audio signal representing a device signature of the audio output device (Roberts: para. [0037] a cryptographic signature is applied to both the biometric authentication result and the data-authentication data in combination, such that the output is a cryptographically signed data packet comprising both the data-authentication data and the biometric authentication result; para. [0045] the cryptographic verification device 308 processes the data packets, and particularly verifies whether the packets are signed by a cryptographic signature which corresponds to a cryptographic signature associated with the audio transmission device 200) and
combining the first portion and the second portion to generate the at least one audio signal (para. [0059] the biometric authentication result is combined with respective data-authentication data in a single cryptographically signed packet. In other embodiments, the biometric authentication result may be output in a separate cryptographically signed packet to the data-authentication data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala, in view of Yamamoto to provide generating a first portion of the at least one audio signal representing the authentication data; generating at least a second portion of the at least one audio signal representing a device signature of the audio output device and combining the first portion and the second portion to generate the at least one audio signal, as taught by Roberts, in order to suppress frequencies which are not of interest to the speaker recognition process. The motivation is to improve the performance of the speaker recognition process.

Regarding claim 17; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13.
The combination above does not disclose, which Roberts discloses wherein converting the authentication data to the at least one audio signal comprises: generating a first portion of the at least one audio signal representing the authentication data (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0010] receiving, from an audio data transmission module… the audio data stream comprising a plurality of data segments);

noise (Roberts: para. [0008] obtaining an audio data stream comprising speech from a user to be authenticated, the audio data stream comprising a plurality of data segments; para. [0032] noise cancellation may be utilized to reduce the level of noise in the audio data stream, and so improve the performance of the speaker recognition process); and
combining the first portion and the second portion to generate the at least one audio signal, the at least one audio signal being configured to be filtered by a receiving audio input device with knowledge of the pre-defined noise to obtain the authentication data (Roberts: para. [0032] noise cancellation may be utilized to reduce the level of noise in the audio data stream, and so improve the performance of the speaker recognition process. Filtering may be applied to the audio data stream to suppress frequencies which are not of interest to the speaker recognition process, or to emphasize frequencies which are of interest to the speaker recognition process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala, in view of Yamamoto to provide generating a first portion of the at least one audio signal representing the authentication data; generating at least a second portion of the at least one audio signal representing pre-defined noise and combining the first portion and the second portion to generate the at least one audio signal, the at least one audio signal being configured to be filtered by a receiving audio input device with knowledge of the pre-defined noise to obtain the authentication data, as taught by Roberts, in order to suppress frequencies which are not of interest to the speaker recognition process. The motivation is to improve the performance of the speaker recognition process.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chalamala et al. (Chalamala) U.S. Pub. Number 2016/0315771, in view of Yamamoto et al. (Yamamoto) U.S. Pub. Number 2009/0249454 and further in view of Ding et al. (Ding) U.S. Pub. Number 2018/0054261.
Regarding claim 20; the combination of Chalamala and Yamamoto discloses the apparatus of claim 13, further comprising a display configured to present a first number of characters (Yamamoto: para. [0321] the messenger-equipped device 15 receives, via the transmission/reception unit 158, the one-time password in the form of text data, the messenger-equipped device 15, by outputting the received one-time password to the output unit 157, displays the one-time password to the user (S551)).
The combination above does not discloses, which Ding discloses wherein the authentication data transmitted as the at least one audio signal over the audio channel comprises a second number of characters greater than the first number of characters (Ding: para [0052] 101: a first mobile device obtains authentication data to be transmitted 0055] 103: the first mobile device loads the modulated authentication data onto a sound wave and transmits the sound wave to a second mobile device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chalamala, in view of Yamamoto to provide a display configured to present a first number of characters, wherein the authentication data transmitted as the at least one audio signal over the audio channel comprises a second number of characters greater than the first number of characters, as taught by Ding, in order to suppress frequencies which are not of interest to the speaker recognition process. The motivation is to improve the performance with small power consumption and no interference to the antenna related to the voice call of the mobile device.
Examiner’s remarks to overcome the rejection above
Applicant is encouraged to contact the examiner to expedite prosecution with Examiner’s proposed amendment to overcome the rejection.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Publication No. 2019/0386984 to “Thakkar et al.” – Thakkar discloses two-factor authentication by exchanging handshake data and, once verified, broadcasting a two-factor authentication password through audio/sound communications, such as ultrasonic communications.

U.S. Publication No. 2019/0238555 to “Madan et al.” – Madan discloses a first computing device is configured to broadcast a first audio token comprising a first identifier over a first audio frequency channel, activate a first microphone component, and receive a first audio response token generated by a second computing device via the first audio frequency channel. A second computing device is configured to receive an input indicating a request to receive data, activate the second microphone component, receive the first audio token over the first audio frequency channel, receive one or more other audio tokens over one or more other audio frequency channels, determine that the received first audio token comprises a valid audio token.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU V TRAN/Examiner, Art Unit 2491